DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 07/25/2022
Claims 13-18, 20-25 and 27-30 have been amended and claims 31-33 have been added
Claims 13-18, 20-25 and 27-33 are presented for examination
This action is Final

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13-18, 20-25 and 27-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penprase (GB 2526868) in view of Woolf (US 2015/0101280) in view of Walker (US 6,397,550).

 13, 20, 28: Penprase discloses a shipping container 2 comprising a top side beam 15 for a shipping container (pg. 10-11; fig. 8, 18 and 19).

Penprase fails to disclose specifics to the claimed beam. Woolf teaches the vertical web plate comprising a stiffener 16/18 extending a length of the web plate (fig. 1 and 2). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the web of Sadkin to reinforce the flat sides of the web.

Penprase-Woolf fails to disclose a web folding back on itself. Walker teaches the top side beam comprising:

an open-sided beam comprising a web 32 which includes:
a vertical web plate that extends vertically along a height direction of the container; 

a lower wing plate connected to a lower portion of the vertical web plate,

a first portion of the lower wing plate being substantially flat and extending perpendicular to the vertical web plate in a horizontal direction towards an inside portion of the container, and

the lower wing plate further comprising a second portion being connected to the first portion and being rolled back towards the vertical web plate and downward onto the first portion; and an upper wing plate connected to an upper portion of the vertical web plate,

the upper wing plate being substantially flat and extending perpendicular to the vertical web plate in a horizontal direction towards the inside portion of the container (see annotated figure below). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the beam of Penprase -Woolf to include the web of Walker to reinforce the flat sides of the web.



    PNG
    media_image1.png
    443
    442
    media_image1.png
    Greyscale

14: Penprase-Woolf-Walker discloses the shipping container of claim 13, wherein the upper wing plate extends further towards the inside portion of the container than the lower wing plate (Woolf’ fig. 5).

15: Penprase-Woolf-Walker discloses the shipping container of claim 13, wherein the stiffener 16 is a first stiffener, and

wherein the vertical web plate further comprises a second stiffener 17 offset from the first
stiffener and which extends the length of the web plate (Woolf; [0067], fig. 1).

16: Penprase-Woolf-Walker discloses the shipping container of claim 22 wherein Woolf teaches a web having stiffeners 16, 17 with a V-shaped profile [0020]. Since Applicant has not expressed criticality for the stiffeners to have a specific shape. Modifying the V-shape to have a trapezoidal profile would be obvious to one having ordinary skill in the art.

It is noted that it would have been an obvious matter of design choice to change the V-shape
stiffener into a trapezoidal shape, since such a modification would have involved a mere change
in the shape of a component. A change in shape is generally recognized as being within the level
of ordinary skill in the art. In re Dailey 357 F.2d 669, 149 USPQ 47 (CCPA 1966) MPEP 214.04
IV B

17: Penprase-Woolf-Walker discloses shipping container of claim 15, wherein the first stiffener 17 extends further into the inside portion of the container than the second stiffener 16 (Woolf; fig. 1).

18, 29-30: Penprase-Woolf-Walker discloses the web having a height used to determine placement of the components of the web but fails to disclose the vertical height of the top side beam is at least 100 mm. It would have been obvious to one of ordinary skill in the art at the time the effective filing date of the invention was made to adjust the vertical height to a minimum of 100 mm, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to adjust the beam height to change the stress handling capabilities of the beam while maintaining an approved overall height of the container for shipping concerns.

21: Penprase-Woolf-Walker discloses the shipping container of claim 20, wherein the stiffener is a first stiffener 16, and wherein the vertical web plate comprises a second stiffener 17 extending the length of the web plate (Woolf; [0067]; fig. 1).

22: Penprase-Woolf-Walker discloses the shipping container of claim 21, wherein each of the first stiffener and the second stiffener is configured to extend into the container (Woolf; fig. 1).

23: Penprase-Woolf-Walker discloses the shipping container of claim 22 having stiffeners 16, 17 with a V-shaped profile (Woolf; [0020]). Since Applicant has not expressed criticality for the stiffeners to have a specific shape. Modifying the V-shape to have a rectangular profile would be obvious to one having ordinary skill in the art.

It is noted that it would have been an obvious matter of design choice to change the V-shape
stiffener into a rectangular shape, since such a modification would have involved a mere change
in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey 357 F.2d 669, 149 USPQ 47 (CCPA 1966) MPEP 214.04 IV B

24: Penprase-Woolf-Walker discloses the shipping container of claim 23, wherein the first and second stiffeners are equal in size (Woolf; fig. 1).

25: Penprase-Woolf-Walker discloses the shipping container of claim 24, wherein the upper and lower wing plates 12, 13 are substantially flat (Walker; fig. 2).

27: Penprase-Woolf-Walker discloses a web having a height used to determine placement of the components of the web but fails to disclose the vertical height of the top side beam is at least 100 mm. It would have been obvious to one of ordinary skill in the art at the time the effective filing date of the invention was made to adjust the vertical height to a minimum of 100 mm, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to adjust the beam height to change the stress handling capabilities of the beam while maintaining an approved overall height of the container for shipping concerns.

	31-33: Penprase-Woolf-Walker discloses the shipping container of claim 13, wherein the lower wing plate is fixedly connected to a side plate of the container, and
wherein the upper wing plate is fixedly connected to a top plate of the container (Penprase; pg. 10).

Response to Arguments
Applicant's arguments with respect to the claims have been considered but in view of the amendment the search has been updated, new prior art has been identified and applied, and a new rejection has been made.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735